Bridget Psarianos (AK Bar No. 1705025)
Suzanne Bostrom (AK Bar No. 1011068)
Brook Brisson (AK Bar No. 0905013)
Brian Litmans (AK Bar No. 0111068)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Fax: (907) 276-7110
bpsarianos@trustees.org
sbostrom@trustees.org
bbrisson@trustees.org
blitmans@trustees.org

Attorneys for Plaintiffs

                     THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


 SOVEREIGN IÑUPIAT FOR A
 LIVING ARCTIC, et. al.,                   Case No. 3:20-cv-00290-SLG

                             Plaintiffs,

                     v.

 BUREAU OF LAND
 MANAGEMENT, et. al.,

                           Defendants,

                                   and

 CONOCOPHILLIPS ALASKA,
 INC.,

             Intervenor-Defendant.




Mot. for Temporary Restraining Order and Preliminary Injunction
Sovereign Iñupiat for a Living Arctic v. BLM, Case No. 3:20-cv-00290-SLG   Page 1

         Case 3:20-cv-00290-SLG Document 17 Filed 12/23/20 Page 1 of 4
 MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY
                       INJUNCTION
                     (F. Rule Civ. P. 65)

       Plaintiffs, Sovereign Iñupiat for a Living Arctic, Alaska Wilderness League,

Defenders of Wildlife, Northern Alaska Environmental Center, Sierra Club, and The

Wilderness Society (collectively “Plaintiffs”) respectfully request a temporary restraining

order (TRO) and preliminary injunction under Federal Rule of Civil Procedure 65 to

prevent ConocoPhillips Alaska, Inc. from engaging in any construction activities

permitted in reliance on the BLM final environmental impact statement and record of

decision or the FWS biological opinion while this case is resolved.

       Plaintiffs meet the requirements for a temporary restraining order and preliminary

injunction. They (1) are likely to prevail on their claims that FWS failed to make

reasonable findings relevant to polar bears under the Endangered Species Act because it

relied on mitigation measures that are not reasonably certain to occur, and that BLM

failed to comply the National Environmental Policy Act by failing to take a hard look at

the impacts of Willow, or at least that there are serious questions going to the merits of

these claims; (2) demonstrated that the northeastern National Petroleum Reserve-Alaska

(Reserve) and Plaintiffs’ uses and interests will be irreparably harmed by gravel mining

and road construction; (3) that the balance of equities favors protecting the Reserve while

the case is resolved; and (4) the extensive public interest in protecting the Reserve from

gravel mining and road construction pursuant to a deficient environmental analysis. To



Mot. for Temporary Restraining Order and Preliminary Injunction
Sovereign Iñupiat for a Living Arctic v. BLM, Case No. 3:20-cv-00290-SLG              Page 2

         Case 3:20-cv-00290-SLG Document 17 Filed 12/23/20 Page 2 of 4
safeguard the important public rights at issue in this case and because the Plaintiffs meet

the criteria for bond waiver, the Court should waive the bond requirement or, at most,

require only a nominal bond.

          For the reasons stated above and in the accompanying memorandum, the Court

should grant Plaintiffs’ motion for a temporary restraining order and preliminary

injunction enjoin ConocoPhillips from engaging in construction activities, including

gravel mining and road construction activities, until the court resolves this case on the

merits.

          Respectfully submitted, this 23rd day of December, 2020.

                                           s/ Bridget Psarianos
                                           Bridget Psarianos (AK Bar No. 1705025)
                                           Suzanne Bostrom (AK Bar No. 1011068)
                                           Brook Brisson (AK Bar No. 0905013)
                                           Brian Litmans (AK Bar No. 0111068)
                                           TRUSTEES FOR ALASKA

                                           Attorneys for Plaintiffs




Mot. for Temporary Restraining Order and Preliminary Injunction
Sovereign Iñupiat for a Living Arctic v. BLM, Case No. 3:20-cv-00290-SLG              Page 3

           Case 3:20-cv-00290-SLG Document 17 Filed 12/23/20 Page 3 of 4
                                Certificate of Service


       I certify that on December 23, 2020, I caused a copy of the PLAINTIFFS’
MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY
INJUNCTION, MEMORENDUM IN SUPPORT OF PLAINTIFFS’ MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION,
DOCUMENT LIST, DECLARATIONS, EXHIBITS, and [PROPOSED] ORDER to be
electronically filed with the Clerk of the Court for the U.S. District Court of Alaska
using the CM/ECF system, which will send electronic notification of such filings to the
attorneys of record in this case.

                                               s/ Bridget Psarianos
                                               Bridget Psarianos




Mot. for Temporary Restraining Order and Preliminary Injunction
Sovereign Iñupiat for a Living Arctic v. BLM, Case No. 3:20-cv-00290-SLG         Page 4

        Case 3:20-cv-00290-SLG Document 17 Filed 12/23/20 Page 4 of 4
